Case 6:19-cv-01270-DCJ-CBW Document 53 Filed 01/04/21 Page 1 of 9 PageID #: 1799




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION


  Lejeune                                       Civil Action No. 19-01270

  Versus                                        Judge David Joseph

  Prudential Insurance Co of America            Magistrate Judge Carol B Whitehurst


                                        ORDER

        Pending before the Court, on referral from the district judge, is a Motion For

  Judgment On Administrative Record Or Alternatively Summary Judgment filed by

  Plaintiff, Natasha Lejeune (“Lejeune”), [Rec. Doc. 22], Defendant’s Opposition

  [Rec. Doc. 26], and Plaintiff’s Reply and Sur-reply [Rec. Docs. 32, 40]; and

  Defendant, Prudential Insurance Company of America’s (“Prudential”), Cross

  Motion For Summary Judgment [Rec. Doc. 28], Plaintiff’s Opposition [Rec. Doc.

  33] and Defendant’s Reply and Sur-reply [Rec. Docs. 37, 46].

                            I.     STANDARD OF REVIEW

        This case is governed by the Employment Retirement Income Security Act of

  1974, 29 U.S.C. § 1001, et seq. (ERISA). The parties agree that the Court should

  decide this case on the written submissions of the parties based on a de novo review

  of the administrative record. R. 22 at p. 2; R. 26 at p. 3; Ariana M. v. Humana Health

  Plan of Texas, Inc., 884 F.3d 246 (5th Cir. 2018) (en banc) (review of denial of

  benefits decision is governed by de novo standard of review rather than abuse of
Case 6:19-cv-01270-DCJ-CBW Document 53 Filed 01/04/21 Page 2 of 9 PageID #: 1800




  discretion). Under a de novo standard of review, the Court's task is to determine

  whether the administrator made a correct decision. Pike v. Hartford life and Acc. Ins.

  Co., 368 F. Supp.3d 1018, 1030 (E.D. Tex. 2019). The court must “independently

  weigh the facts and opinions in the administrative record to determine whether the

  claimant has met his burden of showing that he is disabled within the meaning of the

  policy.” Id. It must also “resolve questions of material fact, assess expert credibility,

  and—most critically—weigh the evidence.” Id. at 1035 (“The administrator's

  decision to deny benefits ‘is not afforded deference or a presumption of

  correctness.’”) Koch v. Metro. Life Ins. Co., 2019 WL 6329383, at *2 (N.D. Tex.

  Nov. 26, 2019). “De novo review requires that the court apply the same standard as

  the plan administrator in deciding whether the benefits were owed under the plan's

  terms.” Ariana M. v. Humana Health Plan of Texas, Inc., 2018 WL 4384162, at *12

  (S.D. Tex. Sept. 14, 2018), aff'd by 792 F. App'x 287 (5th Cir. 2019). It remains the

  Plaintiff's burden to show by a preponderance of the evidence that he is entitled to

  benefits. Pike, 368 F. Supp.3d at 1030.

        The Fifth Circuit recently acknowledged “there is an open question whether

  it is appropriate to resolve ERISA claims subject to de novo review on summary

  judgment, or whether the district court should conduct a bench trial.” Katherine P.

  v. Humana Health Plan, Inc., 959 F.3d 206, 208 (5th Cir. 2020). In Katherine P. the

  court declined to answer the open question because the parties did not raise it, but
                                             2
Case 6:19-cv-01270-DCJ-CBW Document 53 Filed 01/04/21 Page 3 of 9 PageID #: 1801




  reversed entry of summary judgment for the defendant and remanded for further

  proceedings due to a genuine issue of material fact precluding summary judgment.

  Here, the parties have each filed a motion for summary judgment. While Plaintiff

  does not request a bench trial, she moves for “judgment on briefs, rather than on

  summary judgment.” The Court construes Plaintiff’s request as one for trial on the

  administrative record and briefs pursuant to Rule 52, instead of relying on traditional

  summary judgment principles in Rule 56. In Katherine P., the court instructed that

  it is not proper for the District Court to enter summary judgment under Rule 56 in

  an ERISA case subject to de novo review if the administrative record presents a

  genuine issue of material fact. See Koch v. Metro. Life Ins. Co., 425 F. Supp. 3d 741,

  746-47 (N.D. Tex. 2019)(surveying authorities and concluding that summary

  judgment is not proper where the Court must conduct an independent review of the

  administrative record).

        Here, Prudential moves the Court to affirm its denial of Plaintiff’s claim for

  optional life insurance benefits and enter judgment for Prudential. Plaintiff contends

  there are disputed issues of material fact that exist related to Prudential’s denial of

  her claim that this Court should resolve. The parties’ Joint Stipulations regarding the

  Administrative Record provide that the parties disagree as to whether certain

  documents should constitute the Administrative Record and therefore be considered

  on the merits determination. R. 21, ⁋⁋ (b) (c) (d).
                                            3
Case 6:19-cv-01270-DCJ-CBW Document 53 Filed 01/04/21 Page 4 of 9 PageID #: 1802




                                     II.    ANALYSIS

        Plaintiff contends there exist issues of material fact regarding: (1) whether she

  was denied a full and fair review by Prudential and whether she failed to file an

  appeal of the decision and therefor did not exhaust her administrative remedies; (2)

  whether Pickett misrepresented his medical history on the July 21, 2017 Short Form,

  relied on by Prudential in denying Plaintiff’s claim; and, (3) whether Prudential’s

  denial letter which made no mention of suicide and misstated Pickett’s medical

  records should be rescinded. The Court will initially address Prudential’s contention

  that Plaintiff failed to exhaust her administrative remedies.

        ERISA mandates certain procedures in reviewing denial-of-benefits

  decisions. In relevant part, ERISA provides:

        [E]very employee benefit plan shall

        (1) provide adequate notice in writing to any participant or beneficiary
        whose claim for benefits under the plan has been denied, setting forth
        the specific reasons for such denial, written in a manner calculated to
        be understood by the participant, and

        (2) afford a reasonable opportunity to any participant whose claim for
        benefits has been denied for a full and fair review by the appropriate
        named fiduciary of the decision denying the claim.


  29 U.S.C. § 1133 (2006). The Fifth Circuit holds that “Section 1133 and its

  corresponding regulations require that the Plan: (1) provide adequate notice; (2) in

  writing; (3) setting forth the specific reasons for such denial; (4) written in a manner
                                             4
Case 6:19-cv-01270-DCJ-CBW Document 53 Filed 01/04/21 Page 5 of 9 PageID #: 1803




  calculated to be understood by the participant; and (5) afford a reasonable

  opportunity for a full and fair review by the administrator.” Wade v. Hewlett–

  Packard Dev. Co. L.P. Short Term Disability Plan, 493 F.3d 533, 540 (5th Cir.2007)

  (abrogated on other grounds). Further, “[t]o comply with the full and fair review

  requirement in deciding benefit claims under ERISA, a claim administrator must

  provide the specific grounds for its benefit claim denial.” Cooper v. Hewlett–

  Packard Co., 592 F.3d 645, 652 (5th Cir.2009).

        All ERISA plans are required to provide claims procedures and claims appeal

  procedures. 29 U.S.C. § 1133. The provision governing claims procedure under

  ERISA provides that every employee benefit plan shall “afford a reasonable

  opportunity to any participant whose claim for benefits has been denied for a full

  and fair review by the appropriate named fiduciary of the decision denying the

  claim.” Id. at § 1133(2); see also 29 C.F.R. § 2560.503-1 (outlining the minimum

  requirements for mandatory review procedures in ERISA cases). It is also well-

  established that federal courts have the authority to require exhaustion of remedies

  in suits arising under ERISA. Hall v. National Gypsum Co., 105 F.3d 225, 231 (5th

  Cir.1997). The law of the Fifth Circuit is generally that a plaintiff must exhaust

  administrative remedies afforded by an ERISA plan before suing to obtain benefits

  allegedly wrongfully denied. Bourgeouis v. Pension Plan for Employees of Santa Fe

  Intern. Corps., 215 F.3d 475, 479 (5th Cir.2000). It lies within the Court's sound
                                           5
Case 6:19-cv-01270-DCJ-CBW Document 53 Filed 01/04/21 Page 6 of 9 PageID #: 1804




  discretion as to “whether plaintiffs have exhausted their administrative remedies

  under ERISA and can proceed with a lawsuit.” Harris v. Trustmark Nat'l Bank, 287

  F. App'x 283, 294 (5th Cir. 2008) (per curiam) (citing Hall, 105 F.3d at 231).

           In response to Prudential’s argument that Plaintiff did not exhaust her

  administrative remedies before filing suit, Plaintiff asserts that, despite multiple

  requests, Prudential failed to provide her with a copy of the Administrative Record

  until after this lawsuit was filed. R. 22-1. She contends that as a result, Prudential

  failed to provide her with a reasonable opportunity for a full and fair review and her

  administrative remedies should be deemed exhausted. In support, Plaintiff attaches

  affidavits by her counsel, Craig Davis and Price McNamara, testifying to the details

  of their successive written requests and requests by telephone for the claim file in

  this case, and their failure to ever receive it before filing suit. R. 22-3, R. 21-16, pp.

  1292-1326.1 Plaintiff’s Co-counsel Davis states that his written request was on June

  26, 2019. R. 21-16. Plaintiff’s Counsel McNamara states that he sent written requests

  on July 9, August 14 and August 23, 2019. R. 21-16. Attached to McNamara’s

  affidavit are a series of emails from his paralegal, to Prudential personnel who, on

  each call, claimed to be familiar with this claim by name and by claim number.2 See


  1
    The affidavits are not part of the Administrative Record but were filed under category (d) as “documents that the
  parties agree are not a part of the administrative record, but which the plaintiff contends should be considered…” for
  standard of review, ruling on the merits “and other issues as appropriate.” R. 22-2. The Court will consider the
  sworn affidavits in these cross-motions, R. 21-16, for summary judgment pursuant to Fed. R. Civ. P. 56(c).
  2
    Prudential does not dispute the aforesaid, but disputes Plaintiff’s statement that the claim file was never received
  by her counsel. R. 27, ⁋⁋ 15-30.
                                                            6
Case 6:19-cv-01270-DCJ-CBW Document 53 Filed 01/04/21 Page 7 of 9 PageID #: 1805




  AR 381 – 383, 385, 386, 391, 399, 403, 404, 440, 457 – 460.

        The record reflects that this case was filed on September 30, 2019. R. 1.

  Plaintiff contends that Prudential’s first production of what it called the entire file

  was by email to McNamara on November 25, 2019 and consisted of 284 pages. R.

  21, (b). Prudential filed into the record on May 15, 2020, 684 pages of additional

  documents. R. 21, (c), 1052-1291. On May 23, 2020, Prudential filed into the record

  923 pages which it had provided to McNamara “about two weeks prior.” R. 22-2,

  (a), Nos. 79-763, Aff. Of McNamara. The production and filing were “long after suit

  was filed” and “after Plaintiff’s deadline for administratively appealing the denial.”

  R. 22-2, p. 8. The record contains no proof of postmark, no dated receipt nor

  evidence of mailing to contradict the foregoing sworn affidavits of Plaintiff’s

  counsel and the corroborating documentation.

        Plaintiff also contends that the denial related to Pickett’s Short Form

  application was improperly based on Pickett’s medical records that were dated after

  Pickett executed the Short Form. She further contends that Prudential’s defense

  related to the Policy exclusion for Pickett’s suicide was not raised in the Denial

  Letter and therefore should be waived. Plaintiff argues that Prudential’s failure to

  timely produce the claim file resulted in the impossibility for her to have

  meaningfully administratively appealed Prudential’s denial before filing suit. She

  contends that as a result, Prudential did not substantially comply with the
                                            7
Case 6:19-cv-01270-DCJ-CBW Document 53 Filed 01/04/21 Page 8 of 9 PageID #: 1806




  requirement of “full and fair review.”

       “Remand to the plan administrator for full and fair review is usually the

  appropriate remedy when the administrator fails to substantially comply with the

  procedural requirements of ERISA.” Lafleur v. Louisiana Health Service &

  Indemnity Co., 563 F.3d 148, 157 (5th Cir.2009). (citing authorities). This rule is

  applicable where there is a colorable claim for denial of benefits. Id. at 158 (citing

  Gagliano v. Reliance Standard Life Ins. Co., 547 F.3d 230, 240 (4th Cir.2008)). On

  remand, Lafleur can file an appeal of her claim based on the entire administrative

  record.

                                               III.     CONCLUSION

           Based on the foregoing, the Court agrees that Prudential’s failure to provide

  Lejeune with the entire record prevented her from a reasonable opportunity for a full

  and fair review. Thus, remand to Prudential is appropriate to give Lejeune an

  opportunity to fully develop the record.3 Accordingly,

           IT IS ORDERED THAT Plaintiff, Natasha Lejeune’s claim for optional life

  insurance benefits is remanded to the Administrator for a full and fair review of the

  entire Administrative Record.




  3
    Prudential does not oppose such a remand, but rather, offers it as a suggested remedy. R. 26, p.7, FN 2 (citing Rossi
  v. Precision Drilling Oilfield Srvs. Corp. Employee Benefits Plan, 704 F.3d 362, 368 (5th Cir. 2013).
                                                            8
Case 6:19-cv-01270-DCJ-CBW Document 53 Filed 01/04/21 Page 9 of 9 PageID #: 1807




          Thus done and signed in Lafayette, Louisiana on this 4th day of January,

  2021.




                                            9
